 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Maritime AssociationandKado C.WilsonInternational Longshoremen's and Warehousemen'sUnion,Local No.54 andKado C.Wilson. Cases20-CA-4490 and 20-CB-1613-1June 30, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH, AND JENKINSOn March 12, 1970, Trial Examiner HermanCorenman issued his Decision in the above-entitledconsolidated proceeding, finding that the Respon-dents had engaged in and were engaging in certainunfair labor practices and recommending that theycease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, theRespondentsfiled exceptions to the Trial Examiner's Decisionand supporting briefs, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tionsof the Trial Examiner with the followingmodifications.'Respondent Pacific Maritime Association (PMA)contends that it should not be held liable for anyacts of discrimination prior to October 11, 1966,the applicable 10(b) period, in view of the fact thatthe initial charge against it was not filed until April10, 1967.Sincethe 10(b) period began on October11, 1966, and as the complaint alleges unfair laborpractices against PMA only from October 11, 1966,to April 1967, we will limit Respondent PMA's lia-bility to that applicable period.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A. The Respondent, Pacific Maritime Associa-tion, San Francisco, California, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discriminating inanunlawfulmanneragainst any casual dispatch hall applicant seekingemployment with any Pacific Maritime Associationmembers.(b) In any other manner interfering with,restraining, or coercing any PMA employee or ap-plicant for employment in the exercise of the rightsguaranteed in Section 7 of the Act, except to theextent permitted by Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Jointly and severally with the RespondentUnion make whole Kado C. Wilson, George Wims,Johnie B. Ross, Booker T. Kidd, Ardis Blalock, T.D. Couvson, Tom Taylor, Robert E. Deloney, andDavid W. Roland for any loss of earnings they mayhave incurred as a result of the discriminationagainst them during the period from October 11,1966, to April 1967, in the manner set forth in theTrial Examiner's Decision.(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its place of business in the Stocktonarea copies of the notice attached to the Trial Ex-aminer'sDecision as Appendix A,2 as modifiedhereafter. Copies of said notice, on forms providedby the Regional Director for Region 20, after beingdulysignedby the Respondent Company'srepresentative, shall be posted by the RespondentCompany immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.'The Respondents except to the Trial Examiner'snclusions that theydiscriminated in regard to the hire and tenure of 10rid casuals, particu-larly Johme B Ross and Roy E Martini,since ne)er Ross nor MartinitestifiedWe find no ment in these exceptions as they relate to Ross, as thetestimony of witness Couvson establishes that Ross was a casuallongshoreman who appeared at the hiring hall during 1966 and 1967Although the exhibits show that Martini did work for PMA during 1966and 1967, Martini did not testify and the General Counsel did not offer anytestimonyregarding himAccordingly, we find mentin the Respondents'exceptionsrelating to Martini and shall dismiss the allegations of the com-plaint regarding him.'fn the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appeals En-forcing an Order of the National Labor Relations Board -184 NLRB No. 32 PACIFIC MARITIME ASSOCIATIONReasonable steps shall be taken by the RespondentCompany to insure that said notices are not altered,defaced, or covered by any other material.(d) Post at the same places and under the sameconditions as set forth in paragraph(c), above, andas soon as they are forwarded by the RegionalDirector,copies of the Respondent Union's noticeattached to the Trial Examiner'sDecision as Ap-pendix B, with the name of Roy E.Martini deletedtherefrom.(e)Mail to the Regional Director for Region 20signed copies of Appendix A, as modified, for post-ing by the Respondent Union at Local No. 54's of-fices and hiring hall. Copies of said notice,on formsprovided by the Regional Director, after being dulysigned by a representative of the Respondent Com-pany, shall be forthwith returned to the RegionalDirector for such posting.(f)Notify the Regional Director for Region 20,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.B.The Respondent, International Longshore-men's and Warehousemen'sUnion,Local No. 54,Stockton,California, itsofficers,agents,andrepresentatives, shall:1.Cease and desist from:(a)Causing or attempting to cause the PacificMaritimeAssociation to unlawfully discriminateagainst any casual dispatch hall applicant seekingemployment with any Pacific Maritime Associationmembers.(b) Threatening any applicant for employmentor any employee with loss of employment and/orviolence because they filed unfair labor practicecharges with the National Labor Relations Board.(c) In any other manner restraining or coercingany PMA employee or applicant for employment inthe exercise of the rights guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make Kado C. Wilson, George Wims,JohnieB.Ross, Booker T. Kidd,Ardis Blalock, T. D.Couvson,Tom Taylor,Robert E.Deloney, andDavid W.Roland whole for any loss of earningstheymay have incurred as a result of the dis-crimination against them,in the manner set forth intheTrialExaminer'sDecision,and jointly andseverally with the Respondent Company make theabove-named employees whole during the periodfrom October 11, 1966, to April 1967.In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read313(b) Preserve and, upon request,make availableto the Board or its agents,for examination andcopying, all payroll records,social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at the offices and hiring hall of Local 54in the Stockton area copies of the notice attachedto the Trial Examiner's Decision as Appendix B,withthename of Roy E.Martinideletedtherefrom.' Copies of said notice,on forms pro-vided by the Regional Director for Region 20, afterbeing duly signed by the Respondent Union'srepresentative,shall be posted by the RespondentUnion immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places,including all places wherenotices to members or applicants are customarilyposted.Reasonable steps shall be taken by theRespondent Union to insure that said notices arenot altered,defaced,or covered by any othermaterial.(d) Post at the same places and under the sameconditions as set forth in paragraph(c), above, andas soon as they are forwarded by the RegionalDirector, copies of the Respondent Company'snotice attached to the Trial Examiner'sDecision asAppendix A, as modified.(e)Mail to the Regional Director for Region 20signed copies of Appendix B for posting by theRespondent Company at its places of business inthe Stockton area.Copies of said notice, on formsprovided by the Regional Director,after being dulysigned by the Respondent Union's representative,shall be forthwith returned to the Regional Directorfor such posting.(f)Notify the Regional Director for Region 20,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.C. Substitute the following paragraph for the lastindented paragraph of the notice marked"Appen-dix A:"WE WILL make Kado C. Wilson,GeorgeWims, Johnie B. Ross, Booker T. Kidd, ArdisBlalock,T.D. Couvson, Tom Taylor, RobertE.Deloney, and David W. Roland whole forany loss of earnings they may have sufferedbecause of the discrimination against themduring the period from October 11, 1966, toApril 1967."PostedPursuant to a Judgmentof the United States Court of Appeals En-forcing an Order of the National LaborRelations Board - 314DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMANCORENMAN, Trial Examiner: A con-solidated complaint was issued by the GeneralCounsel of the National Labor Relations Board inthe above-captioned matters on October 10, 1967,on the basis of charges and amended charges filedwithRegion20 of the Board by Kado C. Wilson, anindividual, against PacificMaritime Association,hereincalledPMA, andagainst InternationalLongshoremen'sandWarehousemen'sUnion,Local No. 54, herein called Respondent Union orat timesLocal 54.'The complaint alleges in substance that theRespondent Union violated Section 8(b)(1)(A)and (2) of the Act and PMA violated Section8(a)(1) and(3) of the Act in their discriminatoryoperation of an exclusive referral system whereinthe Respondent Union caused the employer-mem-bers of PMA to discriminate against 10-named em-ployees by refusing to refer these 10-named em-ployees to available jobs to employer-members ofPMA. The complaint also alleges that the Respon-dent 'Jnion, by its president, Eddie Holland, vio-lated 3(b)(1)(A) by threats of loss of employmentmade to charging individual Kado Wilson on Janua-ry 5, .967, because he had filed unfair labor prac-tice charges with the Board.' The Respondentsdeny the commission of the alleged unfair laborpractices.Pursuant to notice,a hearing was begun beforeTrial Examiner Wallace E. Royster on January 29,1968, who on that date indefinitely postponed thehearing to permit the General Counsel to seek en-forcement ofsubpoenas duces tecumwith which theRespondents were refusing to comply. Pursuant tonotice, the hearing resumed on January 13, 1969,and was againadjourned indefinitely pending theoutcome of the subpoena enforcement proceedingsin the U.S. court of appeals., With the demise ofTrial Examiner Royster, the hearing resumed pur-suant to notice before me on November 12, 13, and14, 1969, and was concluded on January 19, 1970.All parties appeared by counsel and were affordeda full opportunity to be heard, to examine andcross-examine witnesses, to adduce evidence, andto file briefs. Briefs filed by the General Counseland the Respondents since the close of the hearinghave been carefully considered. Upon the entirerecord, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENT EMPLOYERPacificMaritime Association is a California cor-poration with its principal place of business situatedat San Francisco, California. It is an association ofemployers in the shipping and stevedoring indus-tries on the PacificCoastand,inter alia,negotiatesand administers collective-bargaining agreementswith union representatives of the employees of itsemployer-members.The employer-members ofPMA annually perform services in the transporta-tion of goods and passengers between the State ofCalifornia and other States of the United States andforeign countries valued in excess of $50,000. Byreason of the foregoing and its activities on behalfof its members, PMA is, and has been at all materi-al times, an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act,and it would effectuate the policies of the Act to as-sert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDTheRespondentUnionand InternationalLongshoremen'sandWarehousemen'sUnion,Local No. 6, herein called Local 6, are labor or-ganizations within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues are (1) whether the 10 individualsnamed in the complaint were illegally discriminatedagainst inthe operation of the dispatch hall and (2)whether Respondent Union's president, Holland,threatened reprisals against KadoWilson becausehe had filed unfair labor practice charges with theBoard.B.Prefatory StatementPMA and the Respondent Unionat all timesmaterial herein have been, and continue to be,boundbyacollective-bargainingagreementbetween PMA, on behalf of its employer-members,andtheInternationalLongshoremen'sandWarehousemen's Union, on behalf of itself andeach and all of its longshore locals in California,Oregon, and Washington, including the Respondent'Charges and amended charges were filed and served in Case20-CB-1613-1 on December 29, 1966, April 26,1967, and September12, 1967 Charges and amended charges were filed in Case20-CA-4490on April 10,1967, and September12, 19672 The Respondent Union's motion to strike this allegation from the com-plaint because not based on a timely charge was denied The alleged threatis related to and supported by the charges filed previously on December29, 1966, and thereafter filed on April26, 1967N.L R BvFantMillingCompany,360 US 301 PACIFIC MARITIME ASSOCIATIONUnion, and all employees performing work underthe terms and conditions of the agreement com-monly referred to as the Pacific Coast LongshoreAgreement.The collective-bargaining agreement provides,inter alia,for an exclusive referral system in whichallexpenses of the dispatching hall are borneequally by PMA and the Respondent Union. Alllongshoremen who are not members of the Respon-dent Union are permitted to use the dispatchinghall only if they pay their pro rata share of the ex-penses related to the dispatching hall. Dispatchersare selected by the Respondent Union. Firstpreference of employment and dispatch is given tofully registered longshoremen,commonly termed aslongshoremen on the "A"list,who are members.Second preference in employment is given tolimited registered longshoremen, called the "B"list.Pursuant to the authority contained in the col-lective-bargaining agreement,the Longshore JointPortLabor Relations Committee,composed ofunion and PMA representatives,has adopted rulescoveringregistrationandderegistrationoflongshoremen designating that longshoremen shallfall into one or more of the following categories:fully registered(Class A) longshoremen;limited-re-gistration(Class B) longshoremen;identified casuallongshoremen; and extra casual longshoremen.C. TheDiscrimination Against the Casuals in theDispatching ProcedureRespondent Union operates a dispatch hall atStockton,California, from which it dispatches alllongshoremen for longshore work to PMA mem-berswithin its geographic jurisdiction in theStockton,California, area.Itmaintained the "A"list, "B" list, and list of identified casuals as abovedescribed.Casuals were dispatched to longshorework only after the "A" and"B" lists were ex-hausted.3During most of the period of discrimina-tion alleged by the General Counsel,namely, June30, 1966, to April 1967,4thedispatchers atRespondent Union'shalldispatched the casuals,numbering approximately 580 men,on a rotatingbasis, essentially giving them all equal seniorityamong themselves.To be dispatched,the casualwas required to be in the hall and available; and ifhisnumber was passed because not present oravailable,he would not be dispatched until hisidentifying number appeared again in the rotatingprocess.'No claim is made by the General Counsel that the Respondent Union'spractice of dispatching in order of preference,first"A" list registrants,next"B" list,and lastly the casuals,is violative of the Act'The General Counsel concedes that his claim of violation cannot ex-tend poor to June 30,1966, because of the 6-month limitation provided forin Section 10(b) The initial charge against the Respondent Union was filedand served on December 29, 1966,the initial charge against RespondentPMA filed and served April 10, 1967 The General Counsel additionally315During the period June 30, 1966,to April 1967,and for some time prior thereto not disclosed bythe record,the Respondent Union's dispatchers hadmade a practice of dispatching members of Local 6to longshore jobs covered by the collective-bargain-ing agreement binding upon PMA and the Respon-dent Union.Regularly during thisperiod,after the"A" and"B" longshoremen had been dispatchedand before the casuals were dispatched,Respon-dent Union'sdispatcher would dispatch approxi-mately 15 membersof Local6 to longshore work.Thiswasaccomplishedbycommunicationsbetween theLocal 54 and Local6 dispatchinghalls,both situated at different locations inStockton,California, concerning the availability ofLocal6 members.Local 6isa "warehouse"local,as distinguished from a "Iongshore"local. It is notcovered by the Pacific Coast Longshore Agreementthat binds the PMA and the Respondent Union,and apparently is bound by a different agreementwith a different employer association not disclosedby the record.The evidence shows there are twoclasses of men for dispatch purposes out of theLocal6 hall, namely, members and permit men.During the pertinentperiod,June 30,1966, toApril 1967,theRespondentUnion dispatchedLocal6members on many days ahead of thelongshore casuals.Local54, however,did notdispatchLocal6 permit men.Analysis of PMA's"time worked" records in connectionwith Local 6'smembers aheadof the Local 54 casual list.5 The 10-period, June 30, 1966, toApril 1967,Local 6 mem-bers were dispatched ahead of casuals from theRespondent Union'shall to approximately 1,300longshore jobs. It is reasonable to conclude, and Ifind,that,asa consequence of this practice,longshore casuals were deprived of the 1,300 jobsto which Local 6 members had been dispatched.D. The 10 DiscriminateesOut of the approximately 580 men who comprisetheLocal 54 casual list of longshoremen, theGeneral Counsel's complaint names only 10 who,are claimed to be the victims of this alleged dis-crimination resulting from the dispatch on manydays of an average of approximately 15 Local 6members ahead of theLocal54 casual list.'The 10named alleged discriminatees are: KadoC.Wilson,Roy E.Martini,GeorgeWims, Johnie B. Ross,Booker T. Kidd,ArdisBlalock,T.D. Couvson,Tom Taylor, Robert E.Deloney, and David W. Ro-land.concedes that the alleged violation terminated in April 1967'The General Counsel's reason for selecting only these 10-named in-dividuals from the casual list of longshoremen does not appear in therecord.Itwould be idle to speculate as to those reasons but they could bemanifold and involve problems of cooperation,proof,and perhaps theabsence of pecuniary injury to men who seldom ever appear at the hall fordispatch 316DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Kado WilsonKadoWilson filed the unfair labor practicecharges which underlie the issuance of the com-plaint in these proceedings.He had worked as alongshoreman out of the Local 54 hall since 1959.He was on the list of casuals who were called afterthe "A"or "members"listand the "B"listhadbeen exhausted.In the pertinent period,June 30,1966, to April 1967, he paid his pro rata fees regu-larly.He went to the hall daily and frequently twicedaily seeking work so as to be present at both themorning and afternoon dispatches.He saw that theLocal 6 members were being dispatched ahead ofthe longshore casuals.On January 5,1967, Wilson went to the Local 54dispatch hall as usual in the hope of gaining work.At the dispatch window,Eddie Holland,Local 54'spresident,said to Wilson,"You are going to haveto watch your step out there chum-your days isnumbered around here,"and then Holland,turningto other men who were standing nearby,said, "he isthe one that went to the NLRB on us."Wilson saidnothing to Holland at the window.He went homeand phoned Holland about 3:45 p.m. that same dayat the dispatch hall. Wilson asked Holland why hehad harassed him at the dispatch window.Hollandtold him it was because Wilson had filed chargesagainst Local 54 with the NLRB.Holland said,"We don'tcondone that kind of crap around here... from here on out,the consideration your goingto get...is going to be pretty slim." Wilson toldHolland he was being discriminated against. Hol-land denied it. Wilson told Holland:The system permits discrimination againstme. I paid dues in the Union herein since 1960and guys have come here since I have, havebeen made members and have made B-men,and they goes out ahead of me and makes goodmoney, and-even Local 6 now have comeover and they go out ahead of me. I have to situntil all them go out.Holland replied,"They are union men, myfriend,our sister union, and they will go out aheadof any casual people."Wilson answered,"Iwas paying dues here beforeLocal 6 came over here,"and Holland replied, "Idon't care.Theyare Union men."Holland admonished Wilson further because hehad gone to the NLRB. Wilson pointed out that "Ijustwant to work and make a living."Hollandreplied,"Well, we are letting you do it,but if youkeep this s-up, your days may be numberedaround here.Iam telling you just like it is-Howmuch of this s - do you think we can condone fromour people-if you want to go to the NLRB,we willgo with you."6 The General Counsel represents in his brief that alleged discnmmateeJohnie Ross was not called as a witness because he was in Texas at the timeand that Roy Martini was in the hospital with a severe back injury WitnessCouvson testified that Johnie Ross workedas a casualout of Local 54's hallWilson returned to the Local 54 hall again thatsame afternoon and talked with Holland. Their con-versation was along the same line as it had been onthe phone. Holland said to Wilson, "How much ofthis s- can I condone with our people- I can't stopitnow; the order has already gone out to get you."Wilson testified that this experience made him"sick at the stomach." He turned in his ticket andwent back home. "He didn't try to work. He feltthey might get me."The aforesaid conversations between Hollandand Wilson are based on the credible and uncon-tradicted testimony of Wilson. I find that in thecontext of the conversations, Holland threatenedthatWilson would be denied work opportunitiesand suffer violence because he had filed unfairlabor practice charges with the Board. Such threats,Ifind, restrained and coerced employees in theirright to seek access to the Board's processes inviolationof Section 8(b)(1)(A) of the Act.N.L.R.B. v. Industrial Union of Marine & Shipbuild-ingWorkers of America, AFL-CIO,391 U.S. 418,affg. 159 NLRB 1065;Local 138, Operating En-gineers (Charles S. Skura),148 NLRB 679. In Sku-ra, supraat 681, the Board emphasized:Not only does the Board have authority to pro-tect employees who participate in the Board'sprocess, but it has been held that the Board hasan affirmative duty to exercise that authority toits outermost limits to protect such employees.[Eugen Pedersen v. N.L.R.B. [Modern Linen &Laundry Service, Inc.],234 F.2d 417 (C.A.2).]2.The othernine discriminateesIn addition to Kado Wilson, seven of the dis-criminateesalleged in the complaint testified;namely, T. D. Couvson, Booker Kidd, David W.Roland,RobertDeloney,Tom Taylor, GeorgeWims, and Ardis Blalock.6 Their testimony in es-sence was that each of them was an experiencedlongshoreman,most of them for many years; thateach was a qualified lift truck operator; that eachwas not a Local 54 member; that each worked as acasualout of Local 54's dispatch hall in the per-tinent period, June 30, 1966, to April 1967; thateach paid his pro rata fees to the union hall regu-larly;and that each reported to Local 54's hallregularly each workday, many times twice a day,hoping to be dispatched.' The discriminatees alsotestified without dispute that with regularity Local6members were dispatched to longshore jobsahead of the casuals on many days, with the con-sequence that there were occasions when Local 6members would be dispatched, and casuals, includ-ing themselves, would not. I credit their testimonyin 1966 and 1967'Booker Kidd conceded that for a period extending from approximatelyJuly to October 1966, he did not report for work at the hall because of per-sonal domestic problems. PACIFIC MARITIME ASSOCIATIONand accordingly find that they were nonunionqualified longshoremen, paid up, and available fordispatch to longshore jobs during the pertinentperiod, June 30, 1966, to April 1967.E. Analysis and Conclusionary FindingsSince the decisions of the United States SupremeCourt inLocal 60, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, et al. v.N.L.R.B.,365 U.S.651; Local 357,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America [Los An-geles-SeattleMotor Express] v. N.L.R.B.,365 U.S.667; andN.L.R.B. v. News Syndicate Co., Inc., etal., 365 U.S. 695, it is now well established that asystem of hiring employees exclusively throughunion referral is not violative of the Act as long asthere is an absence of discrimination which en-courages or discourages union membership. Dis-criminationper seisnot outlawed; only such dis-crimination as encourages or discourages member-ship in a labor organization is proscribed.Radio Of-ficers' Union of the Commercial Telegraphers Union,AFL [Bull Steamship Co.] v. N.L.R.B.,347 U.S. 17,42-43. -The Court repeated inLocal 357, Teamsters v.N.L.R.B., supraat 675 what it had said inRadio Of-ficers, supra:It is the "true purpose" or "real motive" inhiring ... that constitutes the test.Id.43.Some conduct may by its very naturecontainthe implications of the required intent; thenatural forseeable consequences of certain ac-tion may warrant the inference.Id.45.... Theexistence of discrimination may at times be in-ferred by the Board, for "it is permissible todraw on experience in factual inquiries."The Court went on further to say at 675:Itmay be that the very existence of the hir-ing hall encourages union membership.Wemay assume that it does. The very existence ofthe union has the same influence.... The truthisthat the union is a service agency thatprobably encourages membership whenever itdoes its job well. But as we said inRadio Of-ficers v. Labor Board, supra,the only en-couragement or discouragement of unionmembership banned by the Act is that which is"accomplished by discrimination."Relying onPacificMaritime Association,172NLRB 2055, andPacificMaritime Association," In PacificMaritime Association,172 NLRB 2055, the Board heldthat giving preference in job referrals to "strikers"and "unemployed" overlongshoremen using the casualdispatchhall was not violativeof the Act inthe absenceof evidencethat the"stokers" and "unemployed"were mem-bers of unions or that"casuals" were not union members, and where it wasalso shown that the "sinkers" and "unemployed" were more dependableand betterworkers than the "casuals" InPacific Maritime Association,155NLRB 1231,itwas held that the deregistrationof 80men on the "B" listwho did not qualifyfor registrationon the "A" list because theyhad beenlate eight or more times in making their"pro rata" payments or who had317155 NLRB 1231,8 the Respondents take the posi-tion that their conduct in according preference toLocal 6 members over casuals was based not ontheirmembership in a sister local but rather ontheir superior skills over the longshore casuals. Therecord, however, does not support that contention.It is established without contradiction that most ofthe 10-named discriminatees were longshoremenwithmany years of experience;' that they wereregularly available for work; and had the necessarylongshore skills and experience Local 6 memberspresumably did not have as the Local 6 memberswere warehousemen and not longshoremen.In construing Local 54's motive for dispatchingLocal 6 members ahead of the casuals, I attach spe-cial significance to Holland's statement to Wilsonon January 5, 1967, when Wilson complained thatLocal 6 members were being dispatched ahead ofhim. At thattime,Holland, in explaining the reasonfor his action, replied: "They are union men myfriend, our sister union, and they will go out aheadof any casual people," -and when Wilson pointedout that he "was paying dues [pro rata fees] beforeLocal 6 came over here," Holland replied, "I don'tcare; they are unionmen. "10Iam convinced, and I find, that the overridingmotive of Local 54 in dispatching Local 6 membersahead of casuals, including the 10-named dis-criminatees, was to prefer them because of theirmembership in Local 54's sister Local 6. In arrivingat this conclusion, I must note that the Respondentsproduced no evidence from their responsible agentswho administered the Local 54 dispatching hallbearing on their motives for giving Local 6 mem-bers preference over longshore casuals. In this con-nection I have noted that Local 54's practice,which it terminated in April 1967, of dispatchingLocal 6 members ahead of its longshore casuals,appears to have been in contravention of the rulesof the Longshore Joint Port Labor Relations Com-mittee composed of union and PMA representa-tives.These rules, although providing for dispatchof Class A, B, and casuals, made no provision forLocal 6 members. (See G.C. Exh. 2(b).)Ihave concluded that the conduct of the Respon-dent Union in dispatching Local 6 members aheadof its own casuals thereby caused the RespondentPMA to discriminate with respect to the hire andemployment. of the 10 casuals named in the com-plaint," thereby encouraging membership in Local6 in violation of Section 8(a)(3) of the Act. Bysuch conduct the Respondent Union violated Sec-been late six or more times and had an otherwise blemished record, did notviolate the Acts Thus, Couvson had 10 years of experience,Kidd 12 years, Deloney 5years,Taylor 15years,Wims 11 years, Wilson 8 years10 1 find that these remarks were made by Holland to Wilson in ac-cordance with Wilson's credible and uncontradicted testimony11Kado C Wilson,Roy E.Martini,GeorgeWims, Johnie B Ross,Booker T Kidd, Ardis Blalock,T D Couvson,Tom Taylor,Robert EDeloney, and David W Roland 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion8(b)(1)(A) and (2) of the Act and theRespondentPMA violatedSection 8(a)(1) and (3)of theAct.TheRespondentPMA havingdesignated and authorized the Respondent Unionto act as their exclusive dispatching agent is jointlyliable for the unlawful dispatching and hiring prac-tices.As the SecondCircuitstated inMorris-Knud-sen Company,d/bla RobinsonBay Lock Constructorsv.N.L.R.B.,275 F.2d 914, 917:... we agree with the Board that an employermay notavoid liabilityfor violationsof the Actby thehiring hall when he has turnedover to itthe task of supplying the men tobe employed.The Localacted as agent for the petitioners inselecting the men to be hired.Its discriminato-ry acts, which unlawfully encourage member-ship in Local545, areproperly chargeable tothe agent's principalas discriminatory acts byit;N.L.R.B. v. George D. Auchter Co., 5Cir.,209 F.2d 273,277; N.L.R.B. v. F. H. McGraw& Co., 6 Cir., 206 F.2d 635, 639-640.See alsoN.L.R.B.v.Houston Maritime Association,Inc.,337 F.2d 333 (C.A. 5, 1964);N.L.R.B. v.Southern Stevedoring and ContractingCo.,332 F.2d1017 (C.A. 5, 1964); andN.L.R.B. v. H. K. Fer-gusonCo.,337 F.2d 205, 209 (C.A. 5, 1964).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of PMA and of Local No. 54, setforth in section III, above, occurring in connectionwith the operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that. PMA has engaged in, and isengaging in, unfair labor practices violative of Sec-tion 8(a)(3) and (1) of the Act and that Local No.54 has engaged in, and is engaging in, unfair laborpractices violative of Section 8(b)(2) and (1)(A)thereof, it is recommended that each of them be or-dered to cease and desist therefrom and take cer-tain affirmative action designed to effectuate thepolicies of the Act.Having found that each Respondent has dis-criminated in the hire and tenure of employment ofthe "casuals," Kado C. Wilson, Roy E. Martini,GeorgeWims, Johnie B. Ross, Booker T. Kidd,Ardis Blalock, T. D. Couvson, Tom Taylor, RobertE.Deloney, and David W. Roland, it is recom-mended that PMA be ordered to cease and desistfrom (1) discriminating against them or otherqualified casuals for dispatch, or any other in-dividuals using the casual dispatch hall seeking em-ployment, by giving preference of employment tomembers of Local 6; (2) discriminating against anycasual employee or applicant for employmentbecause of nonmembership in Local 6 or any otherlabor organization; and (3) in any othermanner in-terfering with,restraining,or coercing employeesincludingcasualdispatchhallapplicantsfordispatch, in the exercise of the rights guaranteed bySection 7 of the Act.Having found that Local No. 54 hasengaged in,and is engagingin, unfair labor practices violativeof Section 8(b)(2) and (1)(A) of the Act, it isrecommended that it be ordered to cease and desistfrom: (1) discriminatingagainstcasual dispatch hallapplicants for dispatch, or against other individualsusing the casual dispatch hall seeking employment,by giving preference in dispatch to members ofLocal 6; (2) causing or attempting to cause mem-bers of PMA, or any other employer, to dis-criminateagainstemployees or applicants for em-ployment in violation of Section 8(a)(3) of the Act;and (3) in any other manner restraining or coercingemployees, including casual dispatch hall applicantsfor dispatch, in the exercise of therights guaran-teed by Section 7 of the Act.It isfurther recommended that PMA and LocalNo. 54, jointly and severally, be ordered to makeKado C. Wilson, Roy E. Martini, George Wims,Johnie B. Ross, Booker T. Kidd, Ardis Blalock, T.D. Couvson, Tom Taylor, Robert E. Deloney, andDavidW. Roland whole for any loss of earningsthey may have suffered as a result of Respondents'discrimination against them by payment to them ofa sum of money equal to the amount they normallywould have earned as wages, less theirnet earningsduring the period of the discrimination from June30, 1966, to April 1967. Loss of earnings and in-terest thereon at the rate of 6 percent per annum tobe computed and paid in accordance with and inthe manner set forth in F.W. Woolworth Company,,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Iagree with the contention of the General Coun-sel that a backpay order is appropriate, as the in-ference is clear from the record evidence that the10-named discriminatees were deprived of employ-ment by the unlawful referral system. The computa-tionof the backpay involves special problemswhich it would be premature to discuss now, butwhich should be deferred until the compliancestage of these proceedings. See for exampleLocal138, InternationalUnion of Operating Engineers(Nassau & Suffolk Contractors' Assn.),123 NLRB1393, 1397-98, enfd. in pertinent part 293 F.2d187 (C.A.7); Local 1566, International Longshore-men's Assn. (Maritime Ship Cleaning and Main-tenance Co.),122 NLRB 967, 969, enfd. 278 F.2d883 (C.A.3);N.L.R.B. v. Newspaper and MailDeliverers'Union [Hearst Publications and NewYork Herald Tribune, Inc.],192 F.2d 654 (C.A. 2),enfg. 93 NLRB 237, and 93 NLRB 419;News Syn-dicate Co., Inc.,95 NLRB 1098, 1119-20.Upon the basis of the foregoing findings of factand upon the record as a whole, I make the follow-ing: PACIFIC MARITIME ASSOCIATION319CONCLUSIONS OF LAW1.PMA is an employerengaged incommercewithin themeaningof Section 2(6) and (7) of theAct.2.Local No. 54 and Local 6 are labor organiza-tions within themeaningof Section 2(5) of the Act.3.By discriminating in regard to the hire andtenureof employment or the terms and conditionsof employment of Kado C. Wilson, Roy E. Martini,GeorgeWims, JohnieB.Ross,Booker T. Kidd,ArdisBlalock,T. D. Couvson, Tom Taylor, RobertE.Deloney, and David W. Roland, PMA has en-gaged in,and is engagingin, unfair labor practiceswithin themeaningof Section 8(a)(3) of the Act.4.By giving preference of employment to Local6 members over casual dispatch hall applicants fordispatch, PMA has engagedin, and is engaging in,unfair labor practices within themeaningof Section8(a)(1) and (3) of the Act.5.By causing PMA to discriminate with regardto the hire and tenure of employment or the termsand conditions of employment of Kado C. Wilson,Roy E. Martini, George Wims, Johnie B. Ross,Booker T. Kidd, Ardis Blalock, T. D. Couvson,Tom Taylor, Robert E. Deloney, and David W. Ro-land, Local No. 54 has engagedin, and is engagingin, unfair labor practices within the meaning of Sec-tion 8(b)(2) and (1)(A) of the Act.6.By giving preference of dispatch to membersof Local 6 over casual dispatch hall applicants fordispatch, Local No. 54 has engaged in, and is en-gagingin, unfair labor practices within the meaningof Section 8(b)(2) and (1)(A) of the Act.7.By causing, or attempting to cause, membersof PMA to discriminateagainstemployees or appli-cants for employment in violation of Section8(a)(3), Local No. 54 has engaged in, and is engag-ing in,unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.8.By threatening Kado Wilson with loss of em-ployment and violence for filing unfair labor prac-tice charges with the Board, Local No. 54 violatedSection 8(b)(1)(A) of the Act.9.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaningof Section 2(6) and (7) of the Act.[RecommendedOrderomittedfrom publica-tion. ]APPENDIX AAfter a hearing duly heard, it was determinedthatwe interfered with, restrained, and coercedcertain "casuals" by giving preference of employ-ment to members ofLocal6,InternationalLongshoremen's and Warehousemen'sUnion overcertain casual dispatch hall registrants seeking em-ployment as longshoremen with members of thePacificMaritime Association. To remedy such ac-tion,PacificMaritimeAssociationhasbeenrequired to discontinue such conduct found to becontrary to the National Labor Relations Act, andto take certain measures to carry out the Act's poli-cies, including the posting of this notice advising allcasual dispatch hall applicants for jobs with mem-bersof PacificMaritimeAssociationof theirfreedom from any future interference, restraint, orcoercion on our part. Accordingly, we hereby as-sure all casual dispatch hall applicants seeking jobswith our members that:WE WILL NOT discriminate, in any unlawfulmanner,against any casual dispatch hall appli-cant seeking employment with any PacificMaritime Association member.WE WILL NOT in any othermanner interferewith, restrain, or coerce any personseekingemployment with any Pacific Maritime As-sociation member in the exercise of the rightsguaranteed in Section 7 of the National LaborRelations Act, except to the extent that thoserights may be affected by an agreement requir-ingmembership in a labor organization as acondition of employment as authorized in Sec-tion 8(a)(3) of the aforesaid Act.WE WILL make Kado C. Wilson, Roy E. Mar-tini,George Wims, Johnie B. Ross, Booker T.Kidd,Ardis Blalock, T. D. Couvson, TomTaylor, Robert E. Deloney, and David W. Ro-land whole for any loss of earnings they mayhave suffered because of our discriminationagainst them in the manner and to the extentrecommended by the Trial Examiner in hisDecision in this proceeding.PACIFICMARITIMEASSOCIATION(Employer)DatedBy(Representative) (Title)NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Boardand in order to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees in the Stockton, California,areaand all casual dispatch hall longshoremen that:Thisis anofficial notice and must not be defacedby anyone.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to the 320DECISIONS OF NATIONALBoard's Office, 13050 Federal Building, 450 Gol-den Gate Avenue, Box 36047, San Francisco,California 94102, Telephone 556-0335.APPENDIX BNOTICE TO ALL MEMBERSPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify all members of International Longshoremen'sand Warehousemen's Union, Local No. 54, and allcasuals in our dispatch hall that:After a hearing duly held, it was determined thatwe interfered with the guaranteed rights of certain"casuals" by giving preference of dispatch to mem-bers of Local 6, International Longshoremen's andWarehousemen's Union over casual dispatch hallapplicants seeking jobs with members of PacificMaritime Association. To remedy such action, yourUnion has been required to discontinue such con-duct found to be contrary to the National LaborRelations Act, and to take certain affirmative mea-sures to carry out the Act's policies, including theposting of this notice, advising you of your freedomfrom any future restraint or coercion by us. Ac-cordingly, we hereby assure you:WE WILL NOT discriminate, in any unlawfulmanner,againstany casual dispatch hall appli-cant seeking employment with any PacificMaritimeAssociation members.WE WILL NOT threaten loss of employmentor acts of violence to persons who file chargesagainst uswith the NLRB or in any othermanner restrainor coerce any person seekingemployment through the casual dispatch hall inthe exercise of the rights guaranteed in SectionLABOR RELATIONS BOARD7 of the National Labor Relations Act, exceptto the extent that those rights may be affectedby an agreement requiring membership in alabor organization as a condition of employ-ment as authorized in Section 8(a)(3) of theaforesaid Act.WE WILLmakeKado C. Wilson, Roy E. Mar-tini,George Wims, JohnieB. Ross,Booker T.Kidd,Ardis Blalock, T. D. Couvson, TomTaylor, Robert E. Deloney, and David W. Ro-land whole for any loss of earnings they mayhave suffered because of our discriminationagainst them in the manner and to the extentrecommended by the Trial Examiner in hisDecision in this proceeding.INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION,LOCAL No. 54(LaborOrganization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 13050 Federal Building, 450 Gol-denGateAvenue, Box 36047, San Francisco,California 94102, Telephone 556-0335.